DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 10/07/2020 has been entered. 

Response to Arguments

Applicant's submission filed 10/07/2020 has been fully considered.  Applicant’s amendments to claims 1, 4, 7, 10, 11, and 14 have overcome the 112 rejections of record by clarifying claim language.  Upon further consideration, the 112 rejections of claims 8 and 9 of record are withdrawn in view of (1) applicant’s arguments that the L group maintains the same definition in claim 9 as it does in claim 7, the claim upon which claim 9 depends, and (2) the language used in claim 8 reciting “said linking group L”.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular combination of VOCs used to detect a particular cancer other than lung cancer. Note that both independent claims now require the plurality of carbonyl-containing VOCs to include either 2-pentanone or pentanal, in addition to at least one of 2-butanone, 2-hydroxyacetaldehyde, 3-hydroxy-2-butanone, and 4-hydroxy-2-hexenal.  The closest prior art is J. Thorac. Cardiovasc. Surg. 148: 1074-1080; “Bousamra”).  Bousamra teaches a method of detecting cancer such as primary lung cancer, as well as cancer that is metastatic to the lung from primary sites including colon, skin melanoma, prostate, and breast tissue, in a human patient.  The method includes the step of obtaining an exhaled breath sample from the patient, wherein the exhaled breath includes a plurality of carbonyl-containing VOCs.  However, the prior art provides no rationale to modify the method of Bousamra to instead detect cancer other than lung cancer using the particular combination of at least two carbonyl-containing VOCs required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer Lamberski/Primary Examiner, Art Unit 1618